 1   FORSLUND LAW, LLC
     Jacqueline A. Forslund # 154575
 2   P.O. Box 4476
 3
     Sunriver, OR 97707
     Telephone:     541-419-0074
 4   Fax:           541-593-4452
     Email:         jaf@forslundlaw.com
 5

 6
     Attorney for Plaintiff

 7                                  UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9
     ANAAM KADHUM,                           )            Case No. 2:17-CV-00815-CKD
                                             )
10          Plaintiff                        )            STIPULATION AND
                                             )            ORDER FOR AWARD OF ATTORNEY’S
11   v.                                      )            FEES UNDER THE EQUAL ACCESS TO
                                             )            JUSTICE ACT (EAJA)
12
     NANCY A. BERRYHILL,                     )
13   Acting Commissioner of Social Security, )
                                             )
14          Defendant                        )
                                             )
15
     ____________________________________)
16
            IT IS HEREBY STIPULATED by and between the parties through their undersigned counsel,
17
     subject to the approval of the Court, that Plaintiff shall be awarded attorney’s fees under the Equal
18
     Access to Justice Act (EAJA), 28 U.S.C. sec. 2412(d), in the amount of FIVE THOUSAND TWO
19   HUNDRED AND FIFTY dollars and ZERO cents ($5,250.00). This amount represents
20   compensation for all legal services rendered on behalf of Plaintiff by counsel in connection with this
21   civil action, in accordance with 28 U.S.C. sec. 2412(d).

22          After the Court issues an order for payment of EAJA fees and expenses to Plaintiff, the

23
     government will consider the matter of Plaintiff’s assignment of EAJA fees and expenses to
     Plaintiff’s attorney. The government’s ability to honor the assignment will depend on whether the
24
     fees and expenses are subject to an offset allowed under the United States Department of the
25
     Treasury’s Offset Program pursuant to Astrue v. Ratcliff, 130 S.Ct. 2521 (2010). After the order of
26
     EAJA fees and expenses is entered, the government will determine if they are subject to an offset. If
27
     it is determined that Plaintiff’s EAJA fees and expenses are not subject to an offset under Astrue v.
28   Ratcliff, 130 S.Ct. 2521 (2010) and the Department of Treasury’s Offset Program, then the check for
     Kadhum v. Berryhill            Stipulation and Proposed Order    E.D. Cal. 2:17-cv-00815-CKD
 1   EAJA fees and expenses shall be made payable to Jacqueline A. Forslund, based upon Plaintiff’s
 2   assignment of these amounts to Plaintiff’s attorney. The parties agree that whether these checks are

 3
     made payable to Plaintiff or Jacqueline A. Forslund, such checks shall be mailed to Plaintiff’s
     attorney at the following address: Jacqueline A. Forslund, Forslund Law LLC, P.O. Box 4476,
 4
     Sunriver, Oregon 97707. This stipulation constitutes a compromise settlement of Plaintiff’s request
 5
     for EAJA attorney fees, and does not constitute an admission of liability on the part of Defendant
 6
     under the EAJA or otherwise. Payment of the agreed amount shall constitute a complete release from,
 7
     and bar to, any and all claims that Plaintiff and/or Plaintiff’s Counsel may have relating to EAJA
 8   attorney fees in connection with this action.
 9

10                                                   Respectfully submitted,

11   Date: October 29, 2018                          JACQUELINE A. FORSLUND
                                                     Attorney at Law
12

13
                                                     /s/Jacqueline A. Forslund
14                                                   JACQUELINE A. FORSLUND
                                                     Attorney for Plaintiff
15

16   Date: October 30, 2018                          MCGREGOR W. SCOTT
                                                     United States Attorney
17                                                   DEBORAH STACHEL
                                                     Regional Chief Counsel, Region IX
18
                                                     Social Security Administration
19
                                                     /s/Margaret Branick-Abilla
20                                                   MARGARET BRANICK-ABILLA
                                                     Special Assistant United States Attorney
21
                                                     *By email authorization
22                                                   Attorney for Defendant

23                                                    ORDER
24
     APPROVED AND SO ORDERED.
25
     Dated: November 1, 2018
26                                                      _____________________________________
                                                        CAROLYN K. DELANEY
27
                                                        UNITED STATES MAGISTRATE JUDGE
28

     Kadhum v. Berryhill            Stipulation and Proposed Order     E.D. Cal. 2:17-cv-00815-CKD
